Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 24-43 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 24-31, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  a second connector in electrical communication with said first connector via a power cable, said second connector mated with the power input of the piece of electrical equipment; and an interface circuit for communicating power-related parameters of the electrical equipment to the NIC, wherein at least a portion of said interface circuit includes a non- wired medium " in combination with the remaining limitations of the claim 24. 
Regarding claim 32-41, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  a second connector in electrical communication with said first connector via a power cable, said second connector mated with the power input of the piece of electrical equipment; and an interface circuit for communicating power-related parameters of the electrical equipment to the NIC, wherein at least a portion of said interface circuit includes a non- wired medium " in combination with the remaining limitations of the claim 32. 
. Regarding claim 42-43, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  a second connector in electrical communication with said first connector via a power cable, said second connector mated with the power input of the piece of electrical equipment; and an interface circuit for communicating power-related parameters of the electrical equipment to the NIC, wherein at least a portion of said interface circuit includes a non- wired medium " in combination with the remaining limitations of the claim 42. 
. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Fortusini (US2016/0320569 A1) Elford et al. (US 2015/0109753 A1) and Isenhour et al. (US 2014/0029899 A1).
FOrtusini discloses optical interface devices.
Elford discloses a network interfance connection.
Isenhour discloses a fiber connecting device.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: "  a second connector in electrical communication with said first connector via a power cable, said second connector mated with the power input of the piece of electrical equipment; and an interface circuit for communicating power-related parameters of the electrical equipment to the NIC, wherein at least a portion of said interface circuit includes a non- wired medium " in combination with the remaining limitations of the claim 24,32 or 42.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848